.’




     Honorable Neal .E. Birmingham                   Opinion No.   M-959
     Criminal District Attorney
     Cass County Courthouse                          Re:   Whether H. B. 305 and S. B.
     P. 0. Box 555                                         240, 62nd Leg.,    R.S.,   1971,
     Linden, Texas 75563                                   conflict as to the filing of
                                                           condemnation    cases in Cass
     Dear Mr.    Birmingham:                               County, and related questions.

              You request our opinion construing Senate Bill 240 and House Bill
     305, both enacted by the 62nd Legislature   at its Regular Session in 1971,
     wherein they relate to eminent domain proceedings     in Cass County.  Spe-
     cifically you ask,

                      ‘1. . . with whom should a proceeding     in eminent
              domain be instituted,   who will appoint the special com-
              missioners,    receive their awards,   and, in the absence
              of an objection to such awards,   file judgment? ”

     You state that Cass      County has no county court at law.

             Our opinion is that a petition    in condemnation  should be filed with
     the Judge of the 5th Judicial District     Court of Cass County who has juris-
     diction over all further proceedings.      1

              Senate Bill 240 is the latest act of the Legislature   and will prevail
     over   House Bill 305 to the extent of any irreconcilable    conflict. 2 Ex parte



     1.       This opinion    does not cover the period of time between May 19, 1971,
              the effective   date of H. B. 305, and June 9, 1971, the effective date of
              S. B. 240.

     2.       H. B. 305 was passed by the House on April 29, 1971, and by the Senate
              on May 13, 1971.   S. B. 240 was finally passed by both the Senate and
              the House on May 31, 1971.



                                            -4696-
                                                                                              c




Honorable    Neal E.   Birmingham,     page 2              (M-959)




De Jesus    De La 0, 227 S.W.2d 212 (Tex. Grim.  1950); Attorney General’s
Opinions    No. M-501 (1969) and No. V-990 (1950. ) To the extent the two
Acts may     be reconciled both must stand.  Wright v. Broeter,   145 Tex. 142,
196 S.W. 2d 82 (1946. )

        We know of no law in effect at the time of the enactment of Senate
Bill 240 or House Bill 305 which granted to the county court of Cass County
any special jurisdiction   in eminent domain cases.      Both of these Acts re-
moved from that court differing jurisdiction      in eminent domain cases. Touse
Bill 305 removed certain trial jurisdiction     and vested it in the 5th Judicial
District Court.    Cass~ County is in this Judicial District and no other.    Art.
199, v. c. s.   Any and all jurisdiction  relating to eminent domain which may
have remained in the County Court after the enactment of House Bill 305 was
wholly divested by Senate Bill 240 which was subsequently        enacted.  (See
footnote 2. ) Section 1 of the latter Act reads,

                 “The district courts of all counties in the State
        shall have jurisdiction    concurrent with the county courts
        at law in eminent domain cases.       The county courts shall
        have no jurisdiction    in eminent domain cases. ” (Emphasis
        added. )

        Further,    Article 1960, Vernon’s         Civil   Statutes,   as amended   by Sec.
7 of Senate Bill   240 reads in part,

                ‘1. . . The county courts       shall have no jurisdiction
        in eminent domain cases. ”

        Section    2 of Senate Bill   240 reads,

                 “In all counties in which there is no county court
        at law with jurisdiction   of eminent domain cases,     the
        party desiring to initiate condemnation     proceedings   shall
        file its petition with the district judge; and objections   to
        the award of the special commissioners       shall be filed in
        the district court. ” (Emphasis     added. )

        Our opinion is that a petition in condemnation   should be filed with the
Judge of the 5th Judicial District,   and that he should appoint the special com-
missioners,  receive their award and, in the absence of an objection thereto,
enter judgment.


                                       -4697-
     I




.’




         Honorable    Neal E.     Birmingham,    page 3        (M-959)



                                             SUMMARY

                          In proceedings    in eminent domain in Cass County
                 the petition in condemnation      should bd filed with the Judge
                 of the 5th Judicial District,    and he should appoint the special
                 commi$sioners,      receive their award and, in the absence of
                 an objection thereto,    enter judgment.




                                                              eneral     of Texas

         Prepared    by John T. Richards,       II and Ronald E.   Tigner,
         Assistant   Attorneys General

         APPROVED:
         OPINION COMMITTEE

         Kerns Taylor,   Chairman
         W. E. Allen,  Co-Chairman

         Jerry Roberts
         Watson Arnold
         S. J. Aronson
         William  Travis

         SAM MCDANIEL
         Acting Staff Legal      Assistant

         ALFRED      WALKER
         Executive   Assistant

         NOLA WHITE
         First Assistant




                                                -4698-